DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 10/7/2021.  Claims 1-12 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The objection to the abstract has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukino (US2015/0300723) in view of Takayama et al. (US2015/0059380).

Regarding Claim 1, Tsukino teaches an air conditioner [fig 1] comprising: a refrigerant circuit that has a first refrigerant path to which a compressor [1], a first utilization-side heat exchanger [7a], a first expansion valve [6a], and a heat source-side heat exchanger [3] are connected in order [0044; fig 1]; and a control unit [17] that controls the compressor [1] and the first expansion valve [6a; 0044]. Tsukino does not explicitly teach wherein the control unit changes control of the first expansion valve such that a temperature of a refrigerant that flows through the first utilization-side heat exchanger increases so as to increase an average temperature of the first utilization-side heat exchanger when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger.
However, Takayama teaches an air conditioning apparatus [0001] having wherein a control unit [202] changes control of an expansion valve [32b] such that a temperature of a refrigerant that flows through a first utilization-side heat exchanger [31b] increases so as to increase an average temperature of the first utilization-side heat exchanger when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger [0054-0058]. Takayama teaches that it is known in the field of endeavor of refrigeration that this arrangement increases the heat exchange performance of the utilization side heat exchanger and thereby improves the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsukino to  have wherein the control unit changes control of the first expansion valve such that a temperature of a refrigerant that flows through the first utilization-side heat exchanger increases so as to increase an average temperature of 

Regarding Claim 2, Tsukino, as modified, teaches the invention of Claim 1 above and Takayama teaches when receiving the request for high-temperature air, the control unit [As modified above] performs control for lowering a target degree of subcooling so as to increase a superheated area occupied by a gas refrigerant in the first utilization-side heat exchanger [As modified above, 0054-0058].

Regarding Claim 5, Tsukino, as modified, teaches the invention of Claim 1 above and Takayama teaches wherein, when receiving the request for high-temperature air, the control unit [As modified above] performs control for increasing a flow rate of the refrigerant that flows through the first utilization-side heat exchanger [31] by increasing the number of rotations of the compressor [11; 0056].

Regarding Claim 10, Tsukino, as modified, teaches the invention of Claim 1 above and Takayama teaches wherein, when receiving the request for high-temperature air, the control unit [As modified above] performs control for correcting an opening degree of the first expansion valve [As modified above] such that the temperature of the refrigerant that flows through the first utilization-side heat exchanger increases [0054-0058].


Regarding Claim 11, Tsukino teaches an air conditioner [fig 1] comprising 
a refrigerant circuit that has a first refrigerant path to which a compressor [1], a first utilization-side heat exchanger [7a], a first expansion valve [6a], and a heat source-side heat exchanger [3] are connected in order [0044; fig 1]; and 
a control unit [17] that controls the compressor [1] and the first expansion valve [6a; 0044];
 wherein the refrigerant circuit further includes at least one second refrigerant path to which the compressor [1], a second utilization-side heat exchanger [7c], a second expansion valve [6c] controlled by the control unit, and the heat source-side heat exchanger [3] are connected in order [0044; fig 1].
Tsukino does not teach wherein the control unit changes control of the first expansion valve such that a temperature of a refrigerant that flows through the first utilization-side heat exchanger increases when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger; and 
when receiving the request for high-temperature air, the control unit controls the second expansion valve so as to accumulate the refrigerant in the second utilization-side heat exchanger in a case where a heating operation using the second refrigerant path for which the request for high-temperature air has not been made is in an off-state of operation.
However, Takayama teaches an air conditioning apparatus [0001] having wherein a control unit [202] changes control of an expansion valve [32b] such that a temperature of a refrigerant that flows through a first utilization-side heat exchanger [31b] increases when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger [0054-0058]; and when receiving the request for high-temperature air, the 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsukino to  have wherein the control unit changes control of the first expansion valve such that a temperature of a refrigerant that flows through the first utilization-side heat exchanger increases when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger; and 
when receiving the request for high-temperature air, the control unit controls the second expansion valve so as to accumulate the refrigerant in the second utilization-side heat exchanger in a case where a heating operation using the second refrigerant path for which the request for high-temperature air has not been made is in an off-state of operation in view of the teachings of Takayama in order to increase the heat exchange performance of the utilization side heat exchanger and thereby improve the system.

Regarding Claim 12, Tsukino, as modified, teaches the invention of Claim 11 above and Takayama teaches wherein the control unit [202] controls an opening degree of the second expansion valve [32] so as to bring the temperature of the refrigerant sucked into the compressor close to a target temperature or bring the temperature of the refrigerant discharged from the compressor close to a target temperature when the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) as applied to claim 1 above, and further in view of Ootori (JPH0828937A).

Regarding Claim 6, Tsukino, as modified, teaches the invention of Claim 1 above and Tsukino teaches a heat source-side fan [4] that is controlled by the control unit [17] and generates an air flow that passes through the heat source-side heat exchanger [3; 0044].  Tsukino does teach when receiving the request for high-temperature air, a control unit increases the number of rotations of a heat source-side fan.  
However, Ootori teaches an air conditioner [fig 2] having a controller [page 1, para 3] when receiving a request for high-temperature air, the control unit increases the number of rotations of a heat source-side fan [6; page 4, para 1; where the outdoor fan is operated at a high speed when the compressor is operated at a high speed; also it is noted in Takayama that when a high temperature air request is made the compressor is rotated as a high speed, thus the nexus between a compressor operating and high speed and the outdoor fan operating at high speed is established.  See Takayama at 0054-0058].  Ootori teaches that it is known in the field of endeavor of refrigeration that this arrangement obtains the highest operation efficiency of the system [page 2, para 6].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tsukino to have when receiving the request for high-temperature air, a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) as applied to claim 1 above, and further in view of Hara et al. (JP2006234295A).

Regarding Claim 7, Tsukino, as modified, teaches the invention of Claim 1 above and teaches a first utilization-side fan [8a] that is controlled by the control unit [17] and generates an air flow that passes through the first utilization-side heat exchanger [7a] and is blown out as hot air [0044; 0046].  Tsukino, as modified, does not explicitly teach wherein, when receiving the request for high-temperature air, the control unit performs control for bringing an airflow volume of the first utilization-side fan to a predetermined value or less.
However, Hara teaches an air conditioner [0001] wherein, when receiving a request for hot air, a control unit [17; 20] performs control for bringing an airflow volume of a first utilization-side fan [26] to a predetermined value or less [0020; 0029]. Ootori teaches that it is known in the field of endeavor of refrigeration that this arrangement improves the heating feeling when operating at low capacity [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsukino to  have wherein, when receiving the request for high-temperature air, the control unit performs control for bringing an airflow volume of the first utilization-side fan to a predetermined value or less in view of the teachings of Hara in order to improve the heating feeling when operating at low capacity.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) as applied to claim 1 above, and further in view of Kawabe et al. (JP2005037003A).

Regarding Claim 8, Tsukino, as modified, teaches the invention of Claim 1 above and Tsukino teaches a remote controller [16; 0045] that is used when sending the request for high-temperature air to the control unit, wherein the control unit is configured to receive the request for high-temperature air from the remote controller.
However, Kawabe teaches an air conditioner fig 1] having a remote controller [page 12, para 1] that is used when sending the request for high-temperature air to the control unit [17], wherein the control unit is configured to receive the request for high-temperature air from the remote controller [page 12, para 1, page 10, para 2].  One skilled in the art would recognize the flexibility advantage in having a control operation set by a remote controller.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsukino to  have where the remote controller is used when sending the request for high-temperature air to the control unit, wherein the control unit is configured to receive the request for high-temperature air from the remote controller in view of the teachings of Kawabe in order to improve the flexibility of the system.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukino (US2015/0300723) and Takayama et al. (US2015/0059380) as applied to claim 1 above, and further in view of Matsumura et al. (JP2001153424A).


Regarding Claim 9, Tsukino, as modified, teaches the invention of Claim 1 above but does not teach when receiving the request for high-temperature air, the control unit performs control for changing, to a maximum value, a set temperature of a room to be air-conditioned to which hot air is blown out from the first utilization-side heat exchanger.
However, Matsumura teaches an air conditioner [0001] having where when receiving a request for high-temperature air, a control unit [55] performs control for changing, to a maximum value, a set temperature of a room to be air-conditioned to which hot air is blown out from a first utilization-side heat exchanger [0019; 0021; 0025; where a upper temperature limit is set when in a high heating request is input].  Matsumura teaches that this arrangement provides high heat capacity without the use of an electric heater while providing efficient heating when high heat capacity is not needed [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsukino to  have  when receiving the request for high-temperature air, the control unit performs control for changing, to a maximum value, a set temperature of a room to be air-conditioned to which hot air is blown out from the first utilization-side heat exchanger in view of the teachings of Matsumura in order to provide high heat capacity without the use of an electric heater while providing efficient heating when high heat capacity is not needed.

Allowable Subject Matter
Claims 3 and 4 are allowed.

Response to Arguments


On pages 10-12 of the remarks, Applicant argues with respect to Claim 1 that Tsukino (US2015/0300723, hereinafter “Tsukino”) as modified by Takayama et al. (US2015/0059380, hereinafter “Takayama”)  does not teach " An air conditioner.... wherein a control unit changes control of the first expansion valve such that a temperature of a refrigerant that flows through the first utilization-side heat exchanger increases so as to increase an average temperature of the first utilization-side heat exchanger when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger."   In particular, Applicant argues that Takayama does not teach “controlling the expansion valve to increase the average temperature of the indoor heat exchanger. Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Tsukino teaches the basic structure of the invention and Takayama teaches an air conditioning apparatus [0001] having wherein a control unit [202] changes control of an expansion valve [32b] such that a temperature of a refrigerant that flows through a first utilization-side heat exchanger [31b] increases so as to increase an average temperature of the first utilization-side heat exchanger when receiving a request for high-temperature air that temporarily increases a temperature of hot air blown out through the first utilization-side heat exchanger [0054-0058].  
The scope of the claim requires control of an expansion valve to increase the flow of refrigerant through the target heat exchanger.  Takayama teaches the required structure and control.  The amended language “...so as to increase an average temperature of the first utilization-side heat exchanger,” does not require additional structure and does not require additional functionality above that which is taught by the prior art.  Thus, the limitation is intended use language and/or an intended result that is accomplished by the disclosed prior art reference.  Accordingly, the rejection is maintained.
 For at least the reasons above, claims 1, 2 and 5-12 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763